Exhibit 10.3
AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT
 


AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”), dated as of
March 4, 2008, among BROADPOINT SECURITIES GROUP, INC., f/k/a First Albany
Companies Inc., a New York corporation (the “Company”), MATLINPATTERSON FA
ACQUISITION LLC, a Delaware limited liability company (the “Principal
Investor”), ROBERT M. FINE (“Fine”) and ROBERT M. TIRSCHWELL (together with
Fine, the “Other Investors”), to the Registration Rights Agreement, dated as of
September 21, 2007 (the “Registration Rights Agreement”).  Capitalized terms
used an not otherwise defined in this Amendment have the meanings set forth in
the Registration Rights Agreement.
 
RECITALS
 
WHEREAS, the parties hereto have heretofore executed and entered into the
Registration Rights Agreement;
 
WHEREAS, the Company, the Principal Investor and Mast Credit Opportunities I
Master Fund Limited (“Mast”) have entered into a Stock Purchase Agreement dated
as of March 4, 2008 (the “Stock Purchase Agreement”), along with certain
individual investors listed on the signature pages thereto (the “Individual
Investors”);
 
WHEREAS, pursuant to the Stock Purchase Agreement, the Principal Investor will
be acquiring 1,594,000 shares of Common Stock of the Company (the “New MP
Stock”), and Mast will be acquiring 7,058,824 shares of Common Stock of the
Company (the “Mast Stock”) and the Individual Investors will be acquiring, in
the aggregate, 2,926,764 shares of Common Stock of the Company (the “Other
Investor Stock”);
 
WHEREAS, the parties hereto have agreed that the New MP Stock shall receive the
same treatment pursuant to the Registration Rights Agreement as the Registrable
Securities (as such term is defined in the Registration Rights Agreement)
already held by the Principal Investor;
 
WHEREAS, the Company and Mast are entering into a Registration Rights Agreement
as of the date herewith (the “Mast Rights Agreement”), pursuant to which the
Company will file one or more registration statements registering resales of the
Mast Stock (the “Shelf Registrations”);
 
WHEREAS, the parties hereto have agreed that the piggyback registration rights
set out in the Registration Rights Agreement and the provisions of Sections 9.2
and 9.3 of the Registration Rights Agreement will not apply in respect of the
Shelf Registrations and that certain restrictions will be imposed on the ability
of the Principal Investor and the Other Investors to require the filing of a
Demand Registration thereunder;
 
NOW, THEREFORE, in consideration of these premises and the representations,
warranties, covenants and agreements herein set forth, the parties agree as
follows:
 


-1-

--------------------------------------------------------------------------------


 
1. The term “Shares”, as used in the Registration Rights Agreement, is hereby
amended to include the New MP Stock in addition to the shares of Common Stock
issued pursuant to the Investment Agreement.
 
2. The Company shall not be obligated to file a Demand Registration pursuant to
Section 2 of the Registration Rights Agreement prior to the date (the “Deferred
Filing Date”) that is the earlier of (x) one business day following the date as
of which one or more Shelf Registrations shall have become effective with
respect to all the Mast Stock or (y) January 15, 2009.  For the avoidance of
doubt, the Principal Investor and the Other Investors may exercise their demand
registration rights under Section 2 up to ninety (90) days prior to the Deferred
Filing Date and the Company shall be obligated to prepare the Demand
Registration for filing, but the Company shall no obligation to file such Demand
Registration with the Commission prior to the Deferred Filing Date.
 
3. The piggyback registration rights of the Principal Investor and the Other
Investors set out in Section 3 of the Registration Rights Agreement shall not
apply in respect of the Shelf Registrations.
 
4. The provisions of Section 9.2 the Registration Rights Agreement shall not
apply in respect of the Shelf Registrations.
 
5. The provisions of Section 9.3 of the Registration Rights Agreement shall not
apply to the execution and delivery by the Company of the Mast Registration
Rights Agreement.
 
6. In all other respects, the Registration Rights Agreement shall remain in full
force and effect, unamended.
 
7. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING REGARD TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.
 
8. This Amendment may be executed in any number of counterparts, each of which
shall be an original, and all of which shall together constitute one and the
same instrument.  All signatures need not be on the same counterpart.
 


 
[the next page is the signature page]
 


 
-2-

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, this Amendment No. 1 has been duly executed by the parties
hereto as of the date first written above.
 
 

 
The Company:
 
BROADPOINT SECURITIES GROUP, INC.
         
 
By:
/s/         Lee Fensterstock       Name:   Lee Fensterstock       Title:   
Chief Executive Officer          

 
 

 
The Principal Investor:
 
MATLINPATTERSION FA ACQUISITION LLC
                 
 
By:
/s/         Lawrence M. Teitelbaum       Name:   Lawrence M. Teitelbaum      
Title:     President          

 
 

 
The Other Investors:
 
         
 
By:
/s/      Robert M. Fine                  Robert M. Fine              
                       By:    /s/     Robert M. Tirschwell                 
Robert M. Tirschwell                                  

 
 
 
 
 
 